            Case 1:19-cv-01408-HKS Document 12 Filed 03/08/21 Page 1 of 16


UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

RYAN B., o/b/o E.K.B.

                              Plaintiff,
v.
                                                                    19-CV-1408
COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.



                                      DECISION AND ORDER

               Pursuant to 28 U.S.C. § 636(c), the parties have consented to have the

undersigned conduct any and all further proceedings in this case, including entry of final

judgment. Dkt. No. 11. Plaintiff, on behalf of his minor child, E.K.B., challenges an

Administrative Law Judge’s determination that E.K.B. is not entitled to benefits under the

Social Security Act (“the Act”). Presently before this Court are the parties’ competing motions

for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

Dkt. Nos. 5, 7. For the reasons set forth below, the Commissioner’s motion for judgment on

the pleadings (Dkt. No. 7) is granted and Plaintiff's motion (Dkt. No. 5) is denied.



                                     PROCEDURAL HISTORY

               On April 22, 2016, Plaintiff filed an application for Supplemental Security

Income (“SSI”) benefits for his son, E.K.B., alleging that he has been disabled by a learning

disability and attention deficit hyperactivity disorder (“ADHD”) since his birth on September

30, 2009. Tr.1 at 12, 157-162. The application was denied at the initial level and Plaintiff



1
 Citations to “Tr. __” refer to the pages of the administrative transcript, which appears at Docket
No. 4.
           Case 1:19-cv-01408-HKS Document 12 Filed 03/08/21 Page 2 of 16


requested review. Tr. at 12, 57-69. Administrative Law Judge Brian LeCours (“ALJ”)

conducted an administrative hearing on September 26, 2018. Tr. at 31-56. Plaintiff and

E.K.B., who were represented by counsel, testified. Tr. at 31-56. On October 31, 2018, the

ALJ issued a decision finding that E.K.B. was not disabled. Tr. at 12-25. The Appeals

Council denied his request for review, making the ALJ’s determination the final decision of

the Commissioner. Tr. at 1-6. Plaintiff thereafter commenced this action seeking review of

the Commissioner’s decision. Dkt. No. 1.



                                         DISCUSSION

Standard of Review

              A court reviewing a denial of disability benefits may not determine de

novo whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v.

Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the district court

must only determine whether the Commissioner applied the appropriate legal standards in

evaluating the plaintiff's claim, and whether the Commissioner’s findings were supported by

substantial evidence in the record. See Mongeur v. Heckler, 722 F.2d 1033, 1038 (2d Cir.

1983).



              “Substantial evidence” is evidence that amounts to “more than a mere

scintilla,” and has been defined as “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971). If the Court finds no legal error, and that there is substantial evidence for the

Commissioner’s determination, the decision must be upheld, even if there is also substantial

evidence for the plaintiff’s position. See Perez v. Chater, 77 F.3d 41, 46-47 (2d Cir.
                                                2
           Case 1:19-cv-01408-HKS Document 12 Filed 03/08/21 Page 3 of 16


1996); Conlin ex rel. N.T.C.B. v. Colvin, 111 F. Supp. 3d 376, 384 (W.D.N.Y. 2015). Where

evidence is deemed susceptible to more than one rational interpretation, the Commissioner’s

conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).



SSI Standard for Determining a Child’s Disability

              An individual under the age of 18 is considered disabled when he or she “has

a medically determinable physical or mental impairment, which results in marked and severe

functional limitations, and which can be expected to result in death, or which has lasted or

can be expected to last for a continuous period of not less than twelve months.” 42 U.S.C. §

1382c(a)(3)(C)(i). The Commissioner has established a three-step sequential evaluation

process to determine whether a child is disabled as defined under the Act. See 20 C.F.R. §§

416.924(a)-(d).



              First, the ALJ determines whether the child is engaged in any substantial

gainful activity. 20 C.F.R. § 416.924(b). Second, if the child is not engaged in any

substantial gainful activity, the ALJ determines whether the child has a medically severe

impairment or combination of impairments that cause “more than a minimal functional

limitation.” 20 C.F.R. § 416.924(c). Third, the ALJ determines whether the child’s severe

impairment(s) meets, medically equals, or functionally equals the criteria of any listed

impairment in 20 C.F.R. Part 404, Subpart P, Appendix 1. See Conlin, 111 F. Supp. 3d at

384-85.




                                               3
           Case 1:19-cv-01408-HKS Document 12 Filed 03/08/21 Page 4 of 16


              If a child’s impairment medically meets or equals a listed impairment, he or

she will be found disabled. 20 C.F.R. § 416.924(d)(1). If not, the ALJ must assess the

functional limitations caused by the child’s impairments in six domains: (1) acquiring and

using information; (2) attending and completing tasks; (3) interacting and relating to others;

(4) moving about and manipulating objects; (5) caring for oneself; and (6) health and physical

well-being. 20 C.F.R. § 416.926(a), (b)(1). A child is classified as disabled if he or she has a

“marked” limitation in two domains of functioning or an “extreme” limitation in one domain. 20

C.F.R. § 416.926a(d). “A ‘marked’ limitation exists when the impairment ‘interferes seriously

with [the child’s] ability to independently initiate, sustain, or complete activities.’” Hart v.

Colvin, No. 12-CV-1043-JTC, 2014 WL 916747, at *3 (W.D.N.Y. Mar. 10, 2014) (citing 20

C.F.R. § 416.926a(e)(2)(i)). “An ‘extreme’ limitation is an impairment which ‘interferes very

seriously with [the child’s] ability to independently initiate, sustain, or complete

activities.’” Id. (citing 20 C.F.R. § 416.926a(e)(3)(i)).



The ALJ’s Decision

              After reviewing the record, the ALJ determined that E.K.B. had the severe

impairments of oppositional defiant disorder, ADHD, and a learning disability. Tr. at 15.

These impairments did not, in the ALJ’s opinion, meet or medically equal a listed impairment.

Tr. at 15-16. The ALJ then determined that E.K.B. had “less than marked limitations” in the

domains of acquiring and using information; attending and completing tasks; interacting and

relating with others; moving about and manipulating objects; caring for himself; and his health

and physical well-being. Tr. at 17-25. Because E.K.B.’s impairments did not result in two

“marked” limitations or one “extreme” limitation, the ALJ concluded that E.K.B. was not

disabled. Tr. at 25.
                                                  4
           Case 1:19-cv-01408-HKS Document 12 Filed 03/08/21 Page 5 of 16


              Plaintiff disagrees with the ALJ’s decision, and argues that E.K.B. is more

limited in the domains of interacting with others and caring for himself than the ALJ

determined. He argues that the ALJ erred by giving “some weight” to the opinions of E.K.B’s

teachers and “significant weight” to that of Dr. T. Inman-Dundon, the State Agency

consultative examiner in finding less than marked limitations in these two domains.



Interacting and Relating with Others

              The domain of interacting and relating with others considers a child’s ability

to initiate and respond to exchanges with other people and to form and sustain relationships

with family members, friends, and others. 20 C.F.R. § 416.926(a)(i); SSR 09-5p. This

domain includes all aspects of social interaction with individuals and groups at home, at

school, and in the community. SSR 09-5p provides examples of typical functioning in the

domain of interacting and relating with others for a school-aged child like E.K.B. These

include the ability to: develop more lasting friendships with same-age children; increasingly

understand how to work in groups to create projects and solve problems; increasingly

understand another’s point of view and tolerate differences; attach to adults other than

parents; and share ideas, tell stories, and speak in a manner that can be readily understood

by familiar and unfamiliar listeners.



              E.K.B.’s medical and school records show that he had less than marked

limitations in this domain during the relevant period. In a Function Report dated May 17,

2016, E.K.B.’s father reported that the boy had friends his own age, could make new friends,

and generally got along with his father and teachers. Tr. at 153. After examining E.K.B. on

October 7, 2016, Dr. Jane Ippolito, the consultative examiner, observed that the boy’s
                                               5
           Case 1:19-cv-01408-HKS Document 12 Filed 03/08/21 Page 6 of 16


manner of relating, social skills, and overall presentation were adequate. Tr. at 276. She

noted that E.K.B. had friends at school and kept in touch with his brother and cousins. Tr. at

278. He enjoyed playing football, which is a team sport. Tr. at 278. Dr. Ippolito observed

that Plaintiff interacted adequately with adults with no evidence of limitations. Tr. at 278. He

could attend to, follow, and understand age-appropriate directions and interact adequately

with peers with only mild limitations. Tr. at 278.



              E.K.B.’s Second Grade teacher, Ms. Porter, noted that he experienced

some difficulties with communication and conversation, but he had no problem with playing

cooperatively with other children, making and keeping friends, seeking attention and asking

permission appropriately, following rules, and respecting/obeying adults in authority. Tr. at

203. In her report card at the end of Second Grade, Ms. Porter rated Plaintiff’s behavior as

“excellent” in following directions and respecting others’ rights, feelings, and property. Tr. at

409. She remarked that he was “such a kind and respectful student,” and that “[h]e has such

a good heart and was always there for a friend in need.” Tr. at 411. For the 2017-2018

school year, E.K.B.’s Third Grade teacher, Ms. Strible assessed E.K.B.’s abilities in the areas

of listening attentively, following directions, resolving conflicts appropriately, and respecting

others’ rights, feelings, and property as 3 out of 4. Tr. at 405. E.K.B.’s ability to demonstrate

self-control was rated as “excellent.” Tr. at 405. Ms. Strible, remarked that E.K.B. was “a

pleasure to have in class” and that he was “kind and respectful towards others.” Tr. at 407.



              Testimony given during the administrative hearing was also consistent with a

less than marked limitation in this domain. Although E.K.B.’s father complained about his

behavior, E.K.B. testified that he attended summer camp for six weeks and played
                                                 6
           Case 1:19-cv-01408-HKS Document 12 Filed 03/08/21 Page 7 of 16


unsupervised with friends outside his house. Tr. at 37-38, 43. He further testified that at

school, he ate lunch with his friends, played with them during gym, and cooperated with his

teachers. Tr. at 39. See Ruffins o/b/o C.W. v. Comm’r of Soc. Sec., No. 17-CV-1203-MJR,

2019 WL 1723516 at *3 (W.D.N.Y. Apr. 17, 2019) (substantial evidence supported the finding

of a less than marked limitation in the domain of interacting and relating with others where the

child had friends his own age but did not get along with adults or teachers and did not play

team sports). Therefore, substantial evidence shows that, although E.K.B. had some

limitations, he was not markedly limited in the domain of interacting and relating with others.



              This Court notes that much of the behavior to which Plaintiff cites to show that

E.K.B. is markedly limited in interacting and relating with others occurred before the relevant

period, when E.K.B. was a younger child. Dkt. No. 5-1, pp. 2-3, 19. The overall record

shows that, as E.K.B. grew older, his symptoms also improved. Tr. at 501, 503. For

example, School Psychologist Kelly Jaszka noted that when E.K.B. transitioned from

preschool to elementary school at age 5 in 2014, the Committee of Special Education found

that E.K.B. was no longer eligible for special education services. Tr. at 244. Ms. Jaszka

reached the same conclusion in February 2016, when E.K.B. was 6 and ½ years old, after

performing a full psycho-educational evaluation of E.K.B. at the request of the boy’s father.

Tr. at 244-47 (“Based on teacher reports, previous evaluation results, and thorough review of

his records, it appears that [E.K.B.] does not . . . qualify for academic or behavioral special

education services at this time.”). By Fourth Grade, E.K.B. was attending regular classes and

his father reported that he no longer took ADHD medication because his symptoms had

improved. Tr. at 501-503.


                                                7
             Case 1:19-cv-01408-HKS Document 12 Filed 03/08/21 Page 8 of 16


Caring for Oneself

               The domain of caring for oneself considers how well a child maintains a

healthy emotional and physical state, including how well a child satisfies his physical and

emotional wants and needs in appropriate ways. 20 C.F.R. § 416.926(a)(k); SSR 09-7p. This

domain includes how the child copes with stress and changes in the environment and how

well the child takes care of his own health, possessions, and living area. SSR 09-7p provides

examples of typical functioning in the domain of caring for oneself for a child of Plaintiff’s age.

These include the ability to recognize circumstances that lead to feeling good and bad about

oneself; develop understanding of what is right and wrong, and what is acceptable and

unacceptable behavior; demonstrate consistent control over behavior and avoid behaviors

that are unsafe; begin to imitate more of the behavior of adults the child knows; and perform

most daily activities independently (for example, dressing, bathing), with occasional

reminders.



               E.K.B.’s medical and school records show that he had a less than marked

limitation in caring himself as well. In a Function Report dated May 17, 2016, E.K.B.’s father

reported that his impairments did not affect his ability to help himself or cooperate with others

in taking care of personal needs. Tr. at 154. E.K.G. could complete his homework and

complete chores most of the time, but he could not keep himself busy, finish things he

started, or work on arts and crafts projects. Tr. at 155. Dr. Jane Ippolito, the consulting

examiner, opined that E.K.B. was able to respond appropriately to changes in the

environment, ask questions and request assistance in an age-appropriate manner, be aware

of danger and take needed precautions, and interact adequately with adults with no evidence

of limitations. Tr. at 278.
                                                 8
           Case 1:19-cv-01408-HKS Document 12 Filed 03/08/21 Page 9 of 16


              E.K.B.’s Second Grade teacher, Ms. Porter, opined that E.K.B. had “a slight

problem” with using good judgment regarding personal safety and dangerous circumstances,

responding appropriately to changes in his own mood, and using appropriate coping skills to

meet the daily demands of the school environment. Tr. at 205. But E.K.B. had “no problem”

with taking care of his personal hygiene, knowing when to ask for help, and caring for his

physical needs, such as dressing and eating. Tr. at 205. In his final Second Grade report

card, Ms. Porter rated E.K.B.’s behavior as “satisfactory” with regard to using time effectively

to produce quality work and organizing himself and materials. Tr. at 409. In his Third Grade

report card, Ms. Strible rated E.K.B.’s ability to demonstrate self-control as “excellent.” Tr. at

405. She stated that he had “adjusted well to the pace of third grade.” Tr. at 407.



              During the administrative hearing, E.K.B. testified that he performed

household chores, such as cleaning the bathroom and the living room. Tr. at 38, 43. E.K.B.

stated that when he got into a fight with another child, he subsequently felt sorry and would

apologize. Tr. at 35. As previously noted, E.K.B. managed himself in summer camp for the

duration of six weeks. Tr. at 36. This constitutes substantial evidence that E.K.B. had a less

than marked limitation in caring for himself. See Laboy obo ASC v. Saul, No. 1:18-CV-

00825(JJM), 2019 WL 6485172, at *6 (W.D.N.Y. Dec. 3, 2019) (citing D.L.K. by Brink v.

Comm’r of Soc. Sec., No. 1:16-CV-0907 GTs/WBC, 2017 WL 1843277, *5 (N.D.N.Y. 2017))

(“[A]lthough Claimant had some degree of difficulty in [the domain of caring for oneself], the

ALJ’s determination is supported by substantial evidence in the record. The record indicates

that Claimant could care for his physical needs such as hygiene and eating. The record

contains notations that Claimant struggled in coping with stress at home; however,


                                                 9
          Case 1:19-cv-01408-HKS Document 12 Filed 03/08/21 Page 10 of 16


medication and therapy were helping him implement coping skills which were apparent in

therapy and school”).



              This Court notes that E.K.B’s home life was very tumultuous when E.K.B.

was between 5 and 6 years old, when he was exhibiting the worst of his behavior. Tr. at 355.

In an April 27, 2016 report, E.K.B.’s doctor, Martin Hoffman, M.D. noted:

       E.K.B. is 6 years old. He was seen earlier this year for problems with
       aggressio[n.] He has been in the custody of his father and his dad’s fiancé who
       lives with them. Prior to October[,] he was in foster care for several months and
       before that in the care of his mom. [Dad’s] fiancé is a counselor at Child and
       Family Services and has helped establish better home behavior systems. He is
       doing better at home.

Tr. at 355. This upheaval in E.K.B.’s life could very well be the cause of his early difficulties

in handling stress and communicating his needs. It was, at a minimum, a contributing factor

to the challenging behaviors E.K.B. exhibited early on. Nonetheless, the record shows that

despite a difficult start, E.K.G.’s ability to respond to change and manage stress improved

over time with interventions at home and in school. Based on the foregoing, the Court finds

that there is substantial evidence that although E.K.B. had some limitations, he was not

markedly limited in the domain of caring for himself.



The ALJ’s Evaluation of the Opinion Evidence

              Plaintiff argues that the ALJ “failed to adequately explain or support his

decision to give only ‘some weight’ to the opinions of the examining physicians and

classroom teachers, while giving ‘significant weight’ to the opinions of non-examining

consultants,” Dkt. No. 5-1, pp. 14-18, and that “the ALJ’s error in failing to properly explain



                                                10
           Case 1:19-cv-01408-HKS Document 12 Filed 03/08/21 Page 11 of 16


why he discounted the opinions of Dr. Ippolito, Ms. Hackett, and Ms. Porter was not

harmless.” Dkt. No. 5-1, p. 17. This Court does not agree.



               As an initial matter, the law is clear that “[t]he ALJ is obligated to formulate a

claimant’s RFC based on the record as a whole, not just upon the medical opinions alone.”

Hochstine v. Comm’r of Soc. Sec., No. 1:18-cv-699-DB, 2019 WL 5448287 at *6 (W.D.N.Y.

Oct. 23, 2019); 20 C.F.R. § 4040.1527(b) (stating that the Commissioner “will always

consider the medical opinions in your case record together with the rest of the relevant

evidence.”). As his decision makes clear, the ALJ considered E.K.B.’s testimony and that of

his father, his school records, including his report cards, his school assessment denying his

father’s request for special education services as well as the doctors’ opinions regarding

E.K.B.’s functional abilities.



               Moreover, teachers are not considered acceptable medical sources. See

20 C.F.R. § 416.913(a). Rather, teachers are considered “other sources,” whose opinions

are not entitled to controlling weight. Piatt v. Colvin, No. 13-CV-6436 EAW, 80 F.Supp.3d

480, 493, 2015 WL 274180, at *12 (W.D.N.Y. Jan. 22, 2015); Conlin ex rel. N.T.C.B. v.

Colvin, 111 F. Supp. 3d 376, 386-87 (W.D.N.Y. 2015) (stating that “[i]t is well established that

teacher questionnaires are considered valid ‘other source’ opinions”). Ultimately, the ALJ is

“free to decide that the opinions of ‘other sources’ . . . are entitled to no weight or little weight,

[though] those decisions should be explained,” as the ALJ did in this case. See Oaks v.

Colvin, No. 13-CV-917-JTC, 2014 WL 5782486, at *8 (W.D.N.Y. Nov. 6, 2014) (quoting Sears

v. Astrue, No. 2:11-CV-138, 2012 WL 1758843, at *3 (D. Vt. May 15, 2012)); Conlin, 111 F.

Supp. 3d at 386.
                                                 11
          Case 1:19-cv-01408-HKS Document 12 Filed 03/08/21 Page 12 of 16


              Contrary to Plaintiff’s argument, the ALJ did not “discount” the opinions of

E.K.B’s teachers, but rather gave them “some weight,” reasoning that “as teachers they have

spent a significant amount of time with the claimant and are able to provide a relevant

assessment of the claimant’s functioning.” T. at 24. In this regard, the ALJ’s conclusions that

E.K.B. had a less than marked limitations in interacting with others and caring for himself are

generally consistent with his teachers’ observations. Tr. at 24, 203, 405, 407, 409, 411. The

ALJ was justified in assessing less than controlling weight to the teachers’ opinions to the

extent that they assessed a greater limitation.



              To prevail on his claim, Plaintiff must show that E.K.B. was disabled between

the date his application was filed on April 22, 2016, and October 31, 2018, the date of the

ALJ’s decision. Tr. at 13; Dkt. No. 7-1, p. 1 n.2. (citing 20 C.F.R. § 416.335). Mrs. Hackett,

E.K.B.’s First Grade teacher, who assessed the greatest limitations, taught E.K.B. for only

two months during this period. In this regard, Mrs. Hackett’s opinion regarding E.K.B.’s

functioning is not as probative as those of his later teachers. Furthermore, some of Ms.

Hackett’s opinions were inconsistent with the evidence of record as a whole. For example,

Ms. Hackett stated that Plaintiff displayed “serious” problems with playing cooperatively with

other children and making and keeping friends (Tr. at 175), but E.K.B. testified to having

friends both at home and at school (Tr. at 37-39). Ms. Porter, E.K.B.’s Second Grade

teacher, reported that Plaintiff had no problems with playing cooperatively with other children

and making and keeping friends. Tr. at 203. Similarly, while Ms. Porter stated that Plaintiff

had “an obvious problem” with using language appropriate to the situation and listening and

taking turns in a conversation (Tr. at 203), E.K.B. did not display these limitations during the

hearing before the ALJ, and Dr. Ippolito noted that Plaintiff’s manner of relating, social skills,
                                                  12
           Case 1:19-cv-01408-HKS Document 12 Filed 03/08/21 Page 13 of 16


and overall presentation were adequate. Tr. at 35-39, 276. Therefore, the ALJ did not err in

giving Ms. Hackett’s and Ms. Porter’s opinions “some weight.”



              Consultant examiner, Dr. Ippolito, concluded that the results of E.K.B.’s

evaluation were consistent with psychiatric problems but that these problems were not

“significant enough to interfere with [E.K.B.’s] ability to function on a daily basis.” Tr. at 278.

The ALJ afforded “some weight” to Dr. Ippolito’s opinion because it was “consistent with the

findings during the consultative examinations and consistent with treatment notes from the

claimant’s pediatrician’s office.” Tr. at 24. These are appropriate reasons to afford some

weight to a medical opinion. 20 C.F.R. § 416.927(c)(3) (“The more a medical source

presents relevant evidence to support a medical opinion, particularly medical signs and

laboratory findings, the more weight we will give that medical opinion.”); 20 C.F.R.

§ 416.927(c)(4) (“Generally, the more consistent a medical opinion is with the record as a

whole, the more weight we will give to that medical opinion.”). Moreover, Dr. Ippolito’s

conclusion was largely consistent with the ALJ’s finding that E.K.B. had less than marked

limitations in interacting with others and caring for himself.



              Lastly, Plaintiff argues that the ALJ “inappropriately based his decision on the

opinion of non-examining state psychology consultant Dr. Inman-Dundon. Dkt. No. 5-1, pp.

17-18. State agency consultants are highly qualified physicians, psychologists, and other

medical specialists who are experts in Social Security disability evaluation. See 20 C.F.R. §

404.1527(e)(2)(I). Although the opinions of non-examining sources are generally given less

weight than examining sources, this is not an absolute rule. In appropriate cases, a non-

examining medical expert may override an examining source, even a treating source, if the
                                                 13
          Case 1:19-cv-01408-HKS Document 12 Filed 03/08/21 Page 14 of 16


opinion is supported by evidence in the record. See Camille v. Colvin, 652 F. App’x 25, 28

(2d Cir. 2016); Snyder v. Colvin, 667 F. App’x 319, 320 (2d Cir. 2016); Monette v. Colvin, 654

F. App’x 516, 518-19 (2d Cir. 2016); see Frye ex rel. A.O. v. Astrue, 485 F. App’x 484, 487

(2d Cir. 2012) (“The report of a State agency medical consultant constitutes expert opinion

evidence which can be given weight if supported by medical evidence in the record.”).



              After reviewing the entire record, Dr. T. Inman-Dundon and Dr. J. Meyer jointly

opined that E.K.B. had less than marked limitations in all of the domains, including interacting

and relating with others and caring for himself. Tr. at 64-65. With respect to interacting and

relating with others, the doctors noted that E.K.B. was doing better after he was taken out of

foster care to live with his father and his father’s counselor fiancé, that he was cooperative

during examinations, and that E.K.B.’s doctor did not see enough evidence to diagnose him

with ADHD. Tr. at 65-66. In finding that he was less than marked in caring for himself, the

doctors observed that E.K.B. did not have frequent absences, and that his psychiatric

evaluator concluded that E.K.B. was able to respond appropriately to changes in the

environment, ask questions and request assistance in an age-appropriate manner, be aware

of danger, attend to, follow and understand age-appropriate directions, and interact

adequately with his peers. Tr. at 65.



              The ALJ gave the opinion “significant weight” because it was “consistent with

the evidence, including the later-adduced evidence.” Tr. at 24. This Court finds that the

ALJ’s greater reliance on the opinion of Dr. Inman-Dundon and Dr. Meyer was not erroneous.

The mere fact that Dr. Inman-Dundon and Dr. Meyer were not treating physicians did not

preclude the ALJ from crediting their joint opinion, because it was consistent with the
                                               14
          Case 1:19-cv-01408-HKS Document 12 Filed 03/08/21 Page 15 of 16


objective medical evidence. See Mongeur, 722 F.2d at 1039 (“It is an accepted principle that

the opinion of a treating physician is not binding if it is contradicted by substantial evidence . .

. and the report of a consultative physician may constitute such evidence.”); Petrie v. Astrue,

412 F. App’x 401, 405-06 (2d Cir. 2011) (holding that the ALJ rightly concluded that the two

consultative psychologists’ opinions that plaintiff was able to perform unskilled work were

entitled to controlling weight because they were well supported and consistent with the

record; and moreover, the opinions constituted substantial evidence in support of the ALJ’s

RFC).



              In sum, the ALJ evaluated E.K.B.’s functional impairments based on the

record as a whole, including testimony from Plaintiff and E.K.B., E.K.B.’s treatment and

school records, and the opinions of Ms. Hackett, Ms. Porter, Dr. Ippolito, Dr. Inman-Dundon,

and Dr. Meyer. Tr. at 17-27. Plaintiff cites to evidence in the record that E.K.B. had

behavioral issues in preschool, but has failed to show how those behaviors translate to

greater deficits than those found by the ALJ. When “there is substantial evidence to support

either position, the determination is one to be made by the fact-finder.” Davila-Marrero v.

Apfel, 4 F. App’x 45, 46 (2d Cir. Feb. 15, 2001) (citing Alston v. Sullivan, 904 F.2d 122, 126

(2d Cir. 1990)); see also Rutherford, 685 F.2d at 62 (explaining that courts reviewing the

Commissioner’s factual findings would be “derelict in our duties” if we “shap[ed] our holding to

conform to our own interpretation of the evidence”).



              Plaintiff clearly disagrees with the ALJ’s evaluation of the evidence.

However, the substantial evidence standard is so deferential that “there could be two contrary

rulings on the same record[,] and both may be affirmed as supported by substantial
                                                 15
          Case 1:19-cv-01408-HKS Document 12 Filed 03/08/21 Page 16 of 16


evidence.” Cage v. Comm’r of Soc. Sec., 692 F.3d 118, 127 (2d Cir. 2012). That is, “once

an ALJ finds the facts, [a reviewing court] can reject those facts only if a reasonable factfinder

would have to conclude otherwise.” Brault v. Comm’r of Soc. Sec., 683 F.3d 443, 448 (2d

Cir. 2012) (emphasis added). This case does not present such a situation. For all of the

foregoing reasons, this Court finds that the ALJ’s decision is free from legal error and is

supported by substantial evidence.



                                         CONCLUSION

              For the reasons stated herein, Plaintiff’s motion for judgment on the pleadings

(Dkt. No. 5) is hereby DENIED, and the Commissioner’s motion for judgment on the

pleadings (Dkt. No. 7) is GRANTED. The Clerk of the Court is directed to close this case.



              SO ORDERED.


DATED:        Buffalo, New York
              March 8, 2021



                                          s/ H. Kenneth Schroeder, Jr.
                                          H. KENNETH SCHROEDER, JR.
                                          United States Magistrate Judge




                                               16
